DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed January 3rd, 2022 has been entered. Claims 1 and 3-20 remain pending in the application. Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection, 35 U.S.C. 101 rejection, and 35 U.S.C. 112(b) rejection previously set forth in the Non-Final Office Action mailed October 15th, 2021. 
Response to Arguments
Applicant's arguments filed 01/03/2022 have been fully considered but they are not persuasive. 
With respect to Lin, (See Applicant’s response, page 14, “Rejections under 35 U.S.C. 102(a)(1)”), Applicant argues that Lin does not explicitly or inherently describe, at least, the feature of "set a first output mode of the sub-content based on information of a context associated with the sub-content, wherein output of the sub-content is controlled in the first output mode," as recited in amended independent claim 1. Applicant further argues Lin does not describe information of context of the ads. Further, Lin, in its entirety, does not describe setting an output mode of the ads. Accordingly, Lin cannot possibly describe setting an output mode of the ads based on information of context of the ads. Further, Applicant argues, Lin cannot possibly describe controlling output of the ads based on the set output mode for the ads. 
Examiner respectfully disagrees. The requirements for anticipation are discussed in MPEP § 2131. MPEP § 2131 notes that “To reject a claim as anticipated by a reference, the disclosure must teach every element required by the claim under its broadest reasonable interpretation.” Figure 4 of Lin shows sub-content in the form of Advertisement 404 represented in a mode distinct from the main content, content 402. Therefore, there must be an output mode specific to advertisements different from the output mode for content 402, to which the display of Advertisement 404 must be set. Given the broadest reasonable interpretation, context information that the sub-content is an advertisement can be considered to be “information of context associated with the sub-content.” Therefore, given the broadest reasonable interpretation, Lin does describe setting an output mode of the ads based on information of context of the ads. The rejection of claim 1 as being anticipated by Lin is maintained.
Applicant submits that amended independent claims 19 and 20 recite inter alia features similar to those recited in amended independent claim 1. Similarly to claim 1 above, the rejection of claims 19 and 20 as being anticipated by Lin is maintained. Examiner notes that on page 13 of applicant’s remarks, applicant acknowledges that claims 1 – 4 and 16 – 20 were rejected under 35 U.S.C. 102(1)(a).  The prior action inadvertently omitted claim 20 in the heading on page 5.  However, it is noted that original claim 20 was substantially identical to original claim 1 and was understood by Applicant to have been rejected under the same grounds.  Applicant’s acknowledgement of the rejection status of the claims under 102(a)(1) indicates this understanding, i.e. claim 20 being rejected under 102(a)(1) despite the inadvertent omission.I 
Further, applicant’s amendments to the claims alter the scope of the invention.  For example, they now include the limitation “the sub-content is different from the main content,” which has not been previously considered.
With respect to arguments on page 16, the remarks provided at ¶ 1 addressing the unpatentability of claims 3, 4, and 16-18 over Lin; ¶ 3-4 addressing the unpatentability of claims 10, 11, and 13-15 over Lin in view of Gruber; ¶ 4-5 addressing claims 5-9 over Lin in view of Gong; and on page 17, the remarks provided at ¶ 1-2 addressing claim 12 over Lin in view of Welch, similarly to remarks addressed above, Examiner finds the arguments against anticipation to be not persuasive.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin, et al. (Publication Number 20110271194), hereinafter Lin.
Regarding Claim 1, Lin teaches an information processing device (Spec. Paragraph [0021], lines 1-4) comprising: 
an output control unit (Fig. 1 item 104) configured to: 
control output of an audio utterance signal (Spec. Paragraph [0022], lines 7-10; audio ads are considered to be audio utterance signal) associated with an audio conversation (Spec. Paragraph [0021], lines 3-10; the user using vocal commands to interact with the content item, e.g. the audio ads, is considered to be an audio conversation), wherein 
the audio utterance signal includes main content (Spec. Paragraph [0030], lines 1-4; search results) and sub-content (Spec. Paragraph [0030], lines 1-4; ads), and 
the sub-content is different from the main content (the ads are “different” from the search results); and 
set a first output mode of the sub-content based on information of a context associated with the sub-content (Figure 4 shows sub-content in the form of Advertisement 404 represented in a mode distinct from the main content, content 402. Therefore, there must be an output mode specific to advertisements different from the output mode for content 402, to which the display of Advertisement 404 must be set. The context information that the sub-content is an advertisement can be considered to be “information of context associated with the sub-content.” Therefore, given the broadest reasonable interpretation, Lin does describe setting an output mode of the ads based on information of context of the ads), wherein 
output of the sub-content is controlled in the first output mode (Figure 4 shows element Advertisement 404, i.e. the sub-content, where the output of that sub-content has been controlled in a first output mode, i.e. separate from the main content, in the top right corner) and 
output of the main content is controlled in a second output mode different from the first output mode (Figure 4 shows element 402,  search results, i.e. main content, where the output mode of that main content is controlled in a second output mode different from the first output mode, i.e. separate from the sub-content, filling the rest of the screen).
	Regarding Claim 3, Lin teaches the information processing device according to claim 1, wherein 
the information of the context includes a characteristic of the sub-content (Spec. Paragraph [0030], lines 4-6; The information that the sub-content is an advertisement can be considered to be information of the context, wherein, for examination purposes, the characteristic of the sub-content is that it is an advertisement), and 
the output control unit is further configured to set the first output mode based on the characteristic of the sub-content (Spec. Paragraph [0030], lines 4-6; as shown above with respect to claim 1, the first output mode is set based on the sub-content being an advertisement, maintained as distinct from the main content). 
Regarding Claim 4, Lin teaches the information processing device according to claim 1, wherein 
a characteristic of the sub-content includes a category of the sub-content (Spec. Paragraph [0086],there are alternate forms that ads, i.e. sub-content, can take which correspond to certain ad codes. The ad codes can be construed as categories of ad alternate forms), and 
the output control unit is further configured to set the first output mode based on the category of the sub-content (Spec. Paragraph [0086], lines 4-13; the output control unit sets the first output mode of the sub-content based on the category of the sub-content by rendering alternate forms of the ads based on the ad codes). 
Regarding Claim 16, Lin teaches the information processing device according to claim 1, wherein the sub-content includes advertisement information associated with the main content (Spec. Paragraph [0028], lines 5-10). Lin teaches the search service request for ads from the ad management system including information associated with the search results, which are the main content. 
Regarding Claim 17, Lin teaches the information processing device according to claim 1, wherein the output control unit is further configured to obtain the sub-content based on the main content (Spec. Paragraph [0028], lines 5-10). Lin teaches the search service request for ads from the ad management system including information associated with the search results, which are the main content. 
Regarding Claim 18, Lin teaches the information processing device according to claim 1, further comprising an audio output unit (Fig. 1, users 108 pictured with output units) configured to output the audio utterance signal (Spec. Paragraph [0022], lines 7-10) based on execution of a control process by the output control unit (Fig. 1, item 104).
Regarding Claim 19, Claim 19 is directed to a method corresponding to the claimed device of claim 1 and is rejected under the same grounds.
Regarding Claim 20, Claim 20 is directed to A non-transitory computer-readable medium that corresponds to the features presented in the claimed device of claim 1 and is rejected under the same grounds.  Further note that Lin details implementation of the embodiments in computer program products as well [0007].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 10-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Gruber, et, al. (Publication Number US 20140195252 A1 ), hereinafter Gruber.
Regarding Claim 10, Lin teaches all of the elements of Claim 1 as stated above, but does not teach that the first output mode is associated with a voice type of the sub-content different from a voice type of the main content, and the output control unit is further configured to control the output of the sub-content based on the voice type of the sub-content.
Similar to Lin, Gruber teaches an information processing device comprising an output control unit configured to control output of an audio utterance signal associated with an audio conversation (Spec. Paragraph [0018], line 4-14; the audio conversation comprises the device receiving a speech input and responding with a speech output, i.e. the output of an audio utterance signal) wherein the audio utterance signal includes main content and sub-content (Spec. Paragraph [0193], lines 6-10: the speech output includes main content, “Here’s your reply to Tom Devon” and sub-content, ’Yes I’ll be there at six’), and set a first output mode of the sub-content based on information of a context associated with the sub-content (Spec. Paragraph [0193], lines 5-6: the device sets a first output mode, i.e. a change in voice and/or prosody, of the sub-content based on information of a context associated with the sub-content, i.e. that the sub-content is in quotation marks), wherein output of the sub-content is controlled in the first output mode (Spec. Paragraph [0193], lines 9-10; the output of the sub-content, ’Yes I’ll be there at six’. is controlled in the first output mode, i.e. a female voice), and output of the main content is controlled in a second output mode different from the first output mode (Spec. Paragraph [0193], lines 6-8; ; output of the main content, “Here’s your reply to Tom Devon,” is controlled in a second output mode, i.e. a male voice, different from the first output mode). Gruber further teaches
wherein the first output mode is associated with a voice type of the sub-content different from a voice type of the main content (Spec Paragraph [0193], lines 6-10; the first output mode is associated with a female voice of the sub-content, and a male voice is used for the main content), and
 the output control unit is further configured to control the output of the sub-content based on the voice type of the sub-content (Spec. Paragraph [0193], lines 6-8;  – the output unit controls the output of the sub-content based on the voice type of the sub-content by speaking the sub-content in a female voice). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lin to incorporate the teachings of Gruber to provide the information processing device according to Claim 1, wherein the first output mode is associated with a voice type of the sub-content different from a voice type of the main content and the output control unit is further configured to control the output of the sub-content based on the voice type of the sub-content. Gruber is considered to be analogous to Lin as both disclosures are directed to a digital or virtual assistant engaging in audio conversation with a user, where the device responds to user input (Lin, Spec. [0047] – the voice ad interaction system can include a personal digital assistant; Gruber, Spec. [0010] – the disclosure is directed to adapting a virtual assistant for hands-free use). In addition to those elements, Lin recognizes the need for the two types of content, main content and sub-content, in the device response output to be distinguishable from each other (Spec. Paragraph [0030], lines 4-6; the search results should be distinct from the ads so as not to confuse the user). Gruber also recognizes this need, and provides methods to ensure the user can understand where the main content ends and the sub-content begins (Spec. Paragraph [0193], lines 5-6; change of voice and/or prosody is used so that the user can tell when the quoted text is being spoken, as opposed to unquoted text). Therefore, it would have been obvious to combine the features of both disclosures to solve the same problem, distinction between main and sub-content. 
Regarding Claim 11, Lin teaches all of the elements of Claim 1 as stated above, but does not teach that the first output mode includes a tone of voice of the sub-content different from a tone of voice of the main content, and the output control unit is further configured to control the output of the sub-content based on the tone of voice of the sub-content.
Gruber teaches an information processing device as described in claim 10 above. Gruber further teaches  
wherein the first output mode includes a tone of voice of the sub-content different from a tone of voice of the main content (Spec. Paragraph [0193], line 5-6; lines 10-11 – different prosody is used for the first output mode for the sub-content than for the main content. For examination purposes, the term “prosody” refers to aspects of speech including intonation, rhythm, stress, pauses, duration, emphasis, and variances in pitch and volume), andDocket No. SP369436W000(PNYZ-19076-PCT) 
42the output control unit is further configured to control the output of the sub-content based on the tone of voice of the sub-content (Spec. Paragraph [0193], line 5-6; lines 10-11 – the output unit controls the output of the sub-content based on the tone of voice of the sub-content by speaking the sub-content in a different prosody from the main content). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lin to incorporate the teachings of Gruber to provide the information processing device according to Claim 1, wherein the first output mode includes a tone of voice of the sub-content different from a tone of voice of the main content, andDocket No. SP369436W000(PNYZ-19076-PCT) 42the output control unit is further configured to control the output of the sub-content based on the tone of voice of the sub-content. Gruber is considered to be analogous to Lin as both disclosures are directed to a digital or virtual assistant engaging in audio conversation with a user, where the device responds to user input (Lin, Spec. [0047] – the voice ad interaction system can include a personal digital assistant; Gruber, Spec. [0010] – the disclosure is directed to adapting a virtual assistant for hands-free use). In addition to those elements, Lin recognizes the need for the two types of content, main content and sub-content, in the device response output to be distinguishable from each other (Spec. Paragraph [0030], lines 4-6; the search results should be distinct from the ads so as not to confuse the user). Gruber also recognizes this need, and provides methods to ensure the user can understand where the main content ends and the sub-content begins (Spec. Paragraph [0193], lines 5-6; change of voice and/or prosody is used so that the user can tell when the quoted text is being spoken, as opposed to unquoted text). Therefore, it would have been obvious to combine the features of both disclosures to solve the same problem, distinction between main and sub-content.
Regarding Claim 13, Lin teaches all of the elements of Claim 1 as stated above, but does not teach that the first output mode is associated with a rhythm of the sub-content different from a rhythm of the main content, and the output control unit is further configured to control the output of the sub-content based on the rhythm of the sub-content.
Gruber teaches an information processing device as described in claim 10 above. Gruber further teaches  
wherein the first output mode is associated with a rhythm of the sub-content different from a rhythm of the main content (Spec. Paragraph [0193], line 5-6; lines 10-11 – different prosody is used for the first output mode for the sub-content than for the main content. For examination purposes, the term “prosody” refers to aspects of speech including intonation, rhythm, stress, pauses, duration, emphasis, and variances in pitch and volume), and 
the output control unit is further configured to control the output of the sub-content based on the rhythm of the sub-content (Spec. Paragraph [0193], line 5-6; lines 10-11 – the output unit controls the output of the sub-content based on the tone of voice of the sub-content by speaking the sub-content in a different prosody from the main content
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lin to incorporate the teachings of Gruber to provide the information processing device according to Claim 1, wherein the first output mode is associated with a rhythm of the sub-content different from a rhythm of the main content, and the output control unit is further configured to control the output of the sub-content based on the rhythm of the sub-content. Gruber is considered to be analogous to Lin as both disclosures are directed to a digital or virtual assistant engaging in audio conversation with a user, where the device responds to user input (Lin, Spec. [0047] – the voice ad interaction system can include a personal digital assistant; Gruber, Spec. [0010] – the disclosure is directed to adapting a virtual assistant for hands-free use). In addition to those elements, Lin recognizes the need for the two types of content, main content and sub-content, in the device response output to be distinguishable from each other (Spec. Paragraph [0030], lines 4-6; the search results should be distinct from the ads so as not to confuse the user). Gruber also recognizes this need, and provides methods to ensure the user can understand where the main content ends and the sub-content begins (Spec. Paragraph [0193], lines 5-6; change of voice and/or prosody is used so that the user can tell when the quoted text is being spoken, as opposed to unquoted text). Therefore, it would have been obvious to combine the features of both disclosures to solve the same problem, distinction between main and sub-content.
Regarding Claim 14, Lin teaches all of the elements of Claim 1 as stated above, but does not teach that the first output mode is associated with change in an end word of the sub-content, the end word of the sub-content is different from an end word of the main content, and the output control unit is further configured to control the output of the sub-content based on the change in the end word of the main content.
Gruber teaches an information processing device as described in claim 10 above. Gruber further teaches   
wherein the first output mode is associated with change in an end word of the sub-content (Spec. Paragraph [0193], lines 6-11; different prosody is used for the first output mode for the sub-content than for the main content, thus the end word of each string is presented with a different prosody and are different from one another), 
the end word of the sub-content is different from an end word of the main content (Spec. Paragraph [0193], lines 6-11; different prosody is used for the first output mode for the sub-content than for the main content, thus the end word of each string is presented with a different prosody and are different from one another), and 
the output control unit is further configured to control the output of the sub-content based on the change in the end word of the main content (Spec. Paragraph [0193], line 5-6 because the main content, including the end word of the main content, is output in one prosody, the sub-content is output in a mode using a changed prosody to differentiate them, therefore the output control unit can be considered to control the output of the sub-content based on the change in prosody in the end word of the main content). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lin to incorporate the teachings of Gruber to provide the information processing device according to Claim 1, wherein the first output mode is associated with change in an end word of the sub-content, the end word of the sub-content is different from an end word of the main content, and the output control unit is further configured to control the output of the sub-content based on the change in the end word of the main content. Gruber is considered to be analogous to Lin as both disclosures are directed to a digital or virtual assistant engaging in audio conversation with a user, where the device responds to user input (Lin, Spec. [0047] – the voice ad interaction system can include a personal digital assistant; Gruber, Spec. [0010] – the disclosure is directed to adapting a virtual assistant for hands-free use). In addition to those elements, Lin recognizes the need for the two types of content, main content and sub-content, in the device response output to be distinguishable from each other (Spec. Paragraph [0030], lines 4-6; the search results should be distinct from the ads so as not to confuse the user). Gruber also recognizes this need, and provides methods to ensure the user can understand where the main content ends and the sub-content begins (Spec. Paragraph [0193], lines 5-6; change of voice and/or prosody is used so that the user can tell when the quoted text is being spoken, as opposed to unquoted text). Therefore, it would have been obvious to combine the features of both disclosures to solve the same problem, distinction between main and sub-content.
Regarding Claim 15, Lin teaches all of the elements of Claim 1 as stated above, but does not teach that the first output mode is associated with one of a background sound of the sub-content or a sound effect of the sub-content, the background sound of the sub-content is different from a background sound of the main content, the sound effect of the sub-content is different from a sound effect of the main content, and the output control unit is further configured to control the output of the sub-content based on one of the background sound of the sub- content or the sound effect of the sub-content.
Gruber teaches an information processing device as described in claim 10 above. Gruber further teaches    
wherein the first output mode is associated with one of a background sound of the sub-content or a sound effect of the sub-content (Spec. Paragraph [0193], lines 5-6; lines 10-11 – different prosody is used for the first output mode for the sub-content than for the main content. For examination purposes, the term “prosody” refers to aspects of speech including intonation, rhythm, stress, pauses, duration, emphasis, and variances in pitch and volume. Therefore, the prosody is considered to be a sound effect which is different between the two strings to differentiate them ), 
the sound effect of the sub-content is different from a sound effect of the main content (Spec. Paragraph [0193], lines 7-11; different prosody is used for the first output mode for the sub-content than for the main content, and the prosody is considered to be a sound effect), and 
the output control unit is further configured to control the output of the sub-content based on one of the background sound of the sub- content or the sound effect of the sub-content (Spec. Paragraph [0193], line 5-6; lines 10-11 – the output unit controls the output of the sub-content based on the sound effect of the sub-content by speaking the sub-content in a different prosody from the main content). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lin to incorporate the teachings of Gruber to provide the information processing device according to Claim 1, wherein the first output mode is associated with one of a background sound of the sub-content or a sound effect of the sub-content, the background sound of the sub-content is different from a background sound of the main content, the sound effect of the sub-content is different from a sound effect of the main content, and the output control unit is further configured to control the output of the sub-content based on one of the background sound of the sub- content or the sound effect of the sub-content. Gruber is considered to be analogous to Lin as both disclosures are directed to a digital or virtual assistant engaging in audio conversation with a user, where the device responds to user input (Lin, Spec. [0047] – the voice ad interaction system can include a personal digital assistant; Gruber, Spec. [0010] – the disclosure is directed to adapting a virtual assistant for hands-free use). In addition to those elements, Lin recognizes the need for the two types of content, main content and sub-content, in the device response output to be distinguishable from each other (Spec. Paragraph [0030], lines 4-6; the search results should be distinct from the ads so as not to confuse the user). Gruber also recognizes this need, and provides methods to ensure the user can understand where the main content ends and the sub-content begins (Spec. Paragraph [0193], lines 5-6; change of voice and/or prosody is used so that the user can tell when the quoted text is being spoken, as opposed to unquoted text). Therefore, it would have been obvious to combine the features of both disclosures to solve the same problem, distinction between main and sub-content.
Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Gong (U.S Patent No. 8,626,575).
Regarding Claim 5, Lin teaches all of the elements of Claim 1 as stated above, but does not teach that a characteristic of the sub-content includes information of a sender of the sub-content, and the output control unit is further configured to set the first output mode based on the information of the sender of the sub-content.
 Gong teaches a payment system which selects advertisements for display to users which were sent by merchants (Spec. Col. 4 lines 11-15), the merchants having been placed in whitelists and blacklists (Spec. Col. 4 lines 8-11), and the payment system selecting the advertisements based on the merchants’ placements in the whitelists and blacklists (Spec. Col. 4 lines 11-15). Thus, Gong teaches the use of information of the sender of the content as a basis for controlling the output of the content.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lin to incorporate the teachings of Gong to provide the information processing device according to Claim 1, wherein a characteristic of the sub-content includes information of a sender of the sub-content, and the output control unit is further configured to set the first output mode based on the information of the sender of the sub-content. Gong is considered to be analogous to Lin as both disclosures are directed to presenting advertisement content to users. Lin discloses an auction process for advertisement senders to bid on ad placement (Spec. page 2, [0029]), while Gong discloses a system for controlling which senders’ advertisements get displayed to the user (Spec. Col. 4 lines 8-15). It would have been obvious to use the whitelists and blacklists of Gong to track which advertisers in the auctions of Lin paid for ad placement.
Regarding Claim 6, Lin teaches all of the elements of Claim 1 as stated above, but does not teach that the information of the context includes a user characteristic, and the output control unit is further configured to set the first output mode based on the user characteristic.
Gong teaches a payment system which selects advertisements for display to users using a temporal analysis module that examines user data to select advertisements relevant to the user’s interests as indicated by the user’s current, recent, and/or desired purchase history (Spec. Col. 4 lines 48-54). Thus, Gong teaches the use of the user’s interests, a user characteristic, as a basis for controlling the output of the content.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lin to incorporate the teachings of Gong to provide the information processing device according to Claim 1, the information of the context includes a user characteristic, and the output control unit is further configured to set the first output mode based on the user characteristic. Gong is considered to be analogous to Lin as both disclosures are directed to presenting advertisement content to users. Gong recognizes that targeting advertisement to the interest of the user by using the user characteristic as basis for controlling output of advertisement content can increase the likelihood of the user being interested in the output (Spec. Col. 4 lines 45-48 describes motivation for using user data in controlling output of advertisements). It would have been obvious to combine the teachings of Gong and Lin, as Lin recognizes the use of ad targeting based on information about the user (Lin, Spec. page 4, [0050], lines 7-9) and Gong provides a method of targeting ads.
Regarding Claim 7, Lin and Gong teach all of the elements of Claim 6 as stated above, but do not teach that the user characteristic corresponds to a user property, and the output control unit is further configured to set the first output mode based on the user property.
Gong teaches a payment system which selects advertisements for display to users using a temporal analysis module that examines user data to select advertisements relevant to the user’s interests as indicated by the user’s current, recent, and/or desired purchase history (Spec. Col. 4 lines 48-54). Thus, Gong teaches the use of the user’s interests, a user property, as a basis for controlling the output of the content.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lin to incorporate the teachings of Gong to provide the information processing device according to Claim 6, wherein the user characteristic corresponds to a user property, and the output control unit is further configured to set the first output mode based on the user property. Gong is considered to be analogous to Lin as both disclosures are directed to presenting advertisement content to users. Gong recognizes that targeting advertisement to the interest of the user by using the user property as basis for controlling output of advertisement content can increase the likelihood of the user being interested in the output (Spec. Col. 4 lines 45-48 describes motivation for using user data in controlling output of advertisements). It would have been obvious to combine the teachings of Gong and Lin, as Lin recognizes the use of ad targeting based on information about the user (Lin, Spec. page 4, [0050], lines 7-9) and Gong provides a method of targeting ads.
Regarding Claim 8, Lin and Gong teach all of the elements of Claim 6 as stated above, but do not teach that the user characteristic corresponds to a user state, and the output control unit is further configured to set the first output mode based on the user state.
Gong teaches a payment system (Fig. 7) which selects advertisements for display to users using a temporal analysis module (Items 708, 710) that examines user data, corresponding to a corpus of data retrieved based on the user being logged in (Item 703), to select advertisements relevant to the user’s interests as indicated by the user’s current, recent, and/or desired purchase history (Spec. Col. 4 lines 48-54). Thus, Gong teaches the use of the user state of being logged in as a basis for controlling the output of the content.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lin to incorporate the teachings of Gong to provide the information processing device according to Claim 6, wherein the user characteristic corresponds to a user state, and the output control unit is further configured to set the first output mode based on the user state. Gong is considered to be analogous to Lin as both disclosures are directed to presenting advertisement content to users. Gong recognizes that targeting advertisement to the interest of the user by using user data retrieved based on the state of the user being logged into the system as basis for controlling output of advertisement content can increase the likelihood of the user being interested in the output (Fig. 7 element 703 shows retrieval of data based on user state; Spec. Col. 4 lines 45-48 describes motivation for using user data in controlling output of advertisements). It would have been obvious to combine the teachings of Gong and Lin, as Lin recognizes the use of ad targeting based on information about the user (Lin, Spec. page 4, [0050], lines 7-9) and Gong provides a method of targeting ads.
Regarding Claim 9, Lin and Gong teach all of the elements of Claim 6 as stated above, but do not teach that the user characteristic corresponds to user history information, and the output control unit is further configured to set the first output mode based on the user history information.
Gong teaches a payment system which selects advertisements for display to users using a temporal analysis module that examines user data to select advertisements relevant to the user’s interests as indicated by the user’s current, recent, and/or desired purchase history (Spec. Col. 4 lines 48-54). Thus, Gong teaches the use of history information related to the user as a basis for controlling the output of the content.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lin to incorporate the teachings of Gong to provide the information processing device according to Claim 6, wherein the user characteristic corresponds to user history information, and the output control unit is further configured to set the first output mode based on the user history information. Gong is considered to be analogous to Lin as both disclosures are directed to presenting advertisement content to users. Gong recognizes that targeting advertisement to the interest of the user by using history information as basis for controlling output of advertisement content can increase the likelihood of the user being interested in the output (Spec. Col. 4 lines 45-48). It would have been obvious to combine the teachings of Gong and Lin, as Lin recognizes the use of ad targeting based on information about the user (Lin, Spec. page 4, [0050], lines 7-9) and Gong provides a method of targeting ads.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Welch (Non-Patent Literature "Google Home is playing audio ads for Beauty and the Beast").
Regarding Claim 12, Lin teaches all of the elements of Claim 1 as stated above, but does not teach that the first output mode is associated with at least one of a prefix of the sub-content or a suffix of the sub-content, and the output control unit is further configured to control the output of the sub-content based on the at least one of the prefix of the sub-content or the suffix of the sub-content. 
Welch teaches a device with an intelligent audio assistant outputting an audio utterance signal associated with an audio conversation (Paragraph 1, line 1-3), that audio utterance signal comprising main content in the form of “My Day” information requested by the user and sub-content comprising an audio advertisement for Beauty and The Beast (Paragraph 2 line 1-5) with the prefix “By the way” added to the sub-content (Paragraph 3, line 1-2; for examination purposes, beginning the advertisement with the term “By the way” to differentiate it from the main content is considered to be an output mode associated with the prefix “By the way.”). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lin to incorporate the teachings of Welch to provide the information processing device according to claim 1, wherein the first output is associated with at least one of a prefix of the sub-content or a suffix of the sub-content, and the output control unit is further configured to control the output of the sub-content based on the at least one of the prefix of the sub-content or the suffix of the sub-content. Doing so would allow a user to clearly perceive classification of information even in a case where output of audio that includes information for different purposes is performed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARKER L MAYFIELD whose telephone number is (571)272-4745. The examiner can normally be reached Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571)272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PARKER LEANNZA MAYFIELD/
Examiner, Art Unit 2655                                                                                                                                                                                                        

/ANDREW C FLANDERS/Supervisory Patent Examiner, Art Unit 2655